UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ALLEN LAWRENCE,                               :
                                              :
                       Plaintiff,             :       Civil Action No.:       08-1292 (RMU)
                                              :
                       v.                     :       Re Document No.:       39, 44
                                              :
                                              :
SCOTT GUTHERIE et al.,                        :
                                              :
                       Defendants.            :

                                    MEMORANDUM OPINION

GRANTING THE PLAINTIFF’S MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT;
  DENYING AS MOOT THE DEFENDANTS’ MOTION FOR JUDGMENT AS A MATTER OF LAW


                                      I. INTRODUCTION

       This matter is currently before the court on the pro se plaintiff’s motion for leave to file a

second amended complaint and the defendants’ motion for judgment as a matter of law. Because

the plaintiff’s proposed amendment addresses an issue that is central to his claim, the court

grants the plaintiff’s motion. Consequently, the defendants’ motion is denied as moot.

                                      II. BACKGROUND

       The plaintiff is currently incarcerated at the U.S. Penitentiary located in Canaan,

Pennsylvania. Am. Compl. at 1. The plaintiff commenced this action in 2008, alleging that his

constitutional rights were violated during an unconstitutional search of his residence. Id. The

defendants are the District of Columbia and Scott Gutherie, a Metropolitan Police Department

(“MPD”) detective. Id. The plaintiff’s allegations may be summarized as follows: in June 2000,

Superior Court Judge Rhonda Reid issued a warrant to search the plaintiff’s residence. Id. at 2.

Defendant Gutherie executed the search warrant. Id. During the search, defendant Gutherie

seized the plaintiff’s property, which included $5,369.00 in U.S. currency, 5 pairs of Nike tennis

shoes and various personal papers. Id. The plaintiff contends that the search violated his Fourth
Amendment and Fifth Amendment rights, and he therefore seeks damages under 42 U.S.C. §

1983. Id.

       The plaintiff’s original complaint named defendant Gutherie and the Metropolitan Police

Department. See generally Compl. In 2009, the plaintiff amended his complaint to include a

claim against the District of Columbia. See generally Am. Compl.

       In January 2011, the defendants moved for judgment on the pleadings under Federal Rule

of Civil Procedure 12(c) or, alternatively, for summary judgment under Federal Rule of Civil

Procedure 56. See generally Defs.’ Mot. for J. as a Matter of Law. The defendants argue, inter

alia, that defendant Gutherie cannot be held liable because he did not execute the search warrant.

Id. at 10. Rather, the defendants contend that Gutherie merely signed the search warrant,

whereas a different officer searched the plaintiff’s house. Id.

       The court initially advised the plaintiff to respond to this motion on or before February

11, 2011. See Order (Jan. 14, 2011) at 3. Because it was unclear as to whether the plaintiff was

properly served with the defendants’ motion, however, the court later extended that deadline to

March 4, 2011. Id. at 2. To date, the plaintiff has not responded. Instead, some seven weeks

after the extended deadline had passed, the plaintiff filed the current motion to amend his

complaint. See generally Pl.’s Mot. to Amend. The plaintiff now requests leave of this court to

add as defendants those unknown MPD detectives who executed the search warrant. Id. at 2.

                                         III. ANALYSIS

                   A. Legal Standard for a Motion to Amend a Complaint

       Under Federal Rule of Civil Procedure 15(a), a party may amend its pleading once as a

matter of course within twenty-one days after serving it, or, if the pleading is one to which a



                                                 2
responsive pleading is required, within twenty-one days after service of a responsive pleading or

within twenty-one days after the defendant files a motion under Rule 12(b), (e), or (f), whichever

is earlier. FED. R. CIV. P. 15(a)(1).

       Once the time to amend a pleading as a matter of course elapses, a plaintiff may amend

the complaint only by leave of the court or by written consent of the adverse party. FED. R. CIV.

P. 15(a)(2); Foman v. Davis, 371 U.S. 178, 182 (1962). The grant or denial of leave lies in the

sound discretion of the district court. Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir.

1996). The court must, however, heed Rule 15’s mandate that leave is to be “freely given when

justice so requires.” Id.; see also Caribbean Broad. Sys., Ltd. v. Cable & Wireless P.L.C., 148

F.3d 1080, 1083 (D.C. Cir. 1998). Indeed, “[i]f the underlying facts or circumstances relied

upon by a plaintiff may be a proper subject of relief, he ought to be afforded an opportunity to

test his claim on the merits.” Foman, 371 U.S. at 182. Denial of leave to amend therefore

constitutes an abuse of discretion unless the court gives sufficient reason, such as futility of

amendment, undue delay, bad faith, dilatory motive, undue prejudice or repeated failure to cure

deficiencies by previous amendments. Id.; Caribbean Broad. Sys., 148 F.3d at 1083.

              B. The Court Grants the Plaintiff Leave to Amend His Complaint

       The plaintiff currently seeks leave to amend his complaint to add as defendants those

unknown MPD detectives who are allegedly responsible for executing the search warrant. Pl.’s

Mot. to Amend at 2. The defendants argue in their opposition that this court should deny the

motion “due to the futility of the amendment and undue delay.” Defs.’ Opp’n ¶ 3.

       Pro se plaintiffs are generally subject to less stringent standards in filing and maintaining

their lawsuits than those plaintiffs who are represented by lawyers. See Haines v. Kerner, 404



                                                  3
U.S. 519, 520 (1972). In particular, “[p]ro se litigants are afforded more latitude than litigants

represented by counsel to correct defects in . . . pleadings.” Moore v. Agency for Int’l. Dev., 994

F.2d 874, 876-77 (D.C. Cir. 1993) (citing Haines, 404 U.S. at 520). The practice of freely giving

leave to amend is thus “particularly appropriate” where pro se litigants are concerned. Kidd v.

Howard Univ. Sch. of Law, 2007 WL 1821159, at *2 (D.D.C. June 25, 2007) (quoting Wyant v.

Crittenden, 113 F.2d 170, 175 (D.C. Cir. 1940)).

       Here, the defendants argue in their motion for judgment as a matter of law that the

plaintiff’s claim should be dismissed because it fails to name as a defendant the officer who

actually conducted the search. Defs.’ Mot. for J. as a Matter of Law at 10. The plaintiff’s

proposed amendment aims to rectify this error by adding the unknown officer who executed the

search warrant. Pl.’s Mot. To Amend at 2. Notwithstanding the clear reason behind the

plaintiff’s motion, the defendants assert that the proposed amendment would be futile and that it

would cause undue delay. Defs. Opp’n ¶ 3. The defendants, however, do not substantiate these

conclusory allegations with any analysis or relevant case law. See generally id. Although the

plaintiff has been less than diligent in prosecuting this action, the court is mindful that the

plaintiff, as a pro se litigant, should be afforded more latitude than would be extended a party

represented by counsel. In the absence of any showing that the proposed amendment would be

futile or unduly prejudicial, the court grants the plaintiff’s motion.

       Because the court grants leave to amend the complaint, the defendants’ motion for

judgment as a matter of law is denied as moot. See Gray v. D.C. Pub. Schs., 688 F. Supp. 2d 1, 6

(D.D.C. 2010).




                                                  4
                                      IV. CONCLUSION

       For the foregoing reasons, the court grants the plaintiff’s motion for leave to file a second

amended complaint. In addition, the defendants’ motion for judgment as a matter of law is

denied as moot. An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 11th day of August, 2011.


                                                               RICARDO M. URBINA
                                                              United States District Judge




                                                 5